ORDER

PER CURIAM.
Marsha Rulo appeals 'from the sentence and judgment of conviction for assault in the second degree, armed criminal action, and endangering., the welfare 'of a child. We.have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. . We have, however,) provided a memorandum setting forth the reasons for our. decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).